DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed, 7/21/21. The examiner acknowledges claims 1-9 and 11-19 are pending in the application with claims 5, 6, 8, 9 and 16-17 currently amended and claim 10 is canceled. 
The specification and drawings filed on 7/25/21 are accepted. 

Terminal Disclaimer
The terminal disclaimer filed on 7/25/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 9,764,105 and 10,099,025 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or render obvious the specific structure and relationship as claimed in independent claims 1 and 12 including a connector for signaling that a tube has become disconnected from the connector comprising a fixed arm including a gas passageway and a swing arm including a switch actuator;  a spring connected urging the swing arm toward the nipple, a switch disposed on the fixed arm and actuatable 
Thus as none of the prior art teaches the structural and functional limitations of the claims, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MARGARET M LUARCA/Primary Examiner, Art Unit 3785